Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim 1 has been amended; Claims 8-16 are added as new claims; Claims 5-7 are withdrawn from consideration as non-elected claims; Claims 1-4 and 8-16 remain for examination, wherein claim 1 is an independent claim.

Previous Rejections/Objections
Previous rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Otsuka et al (US-PG-pub 2014/0138569 A1, listed in IDS filed on 4/29/2020, thereafter PG’569) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 7/8/2021.
Previous rejection of claims 2-4 under 35 U.S.C. 103(a) as being unpatentable over PG’569 is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 7/8/2021.
Previous rejection of claims 1-4 under 35 U.S.C. 103(a) as being unpatentable over Edo et al (JP 2009054709 A, with English on-line translation, listed in IDS filed on 11/09/2018, thereafter JP’709) in view of Miyamoto et al (JP 2008294411 A, with on-line translation, thereafter JP’411) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 7/8/2021.
However, in view of the Applicant’s amendments in the instant claims and newly recorded reference(s), a new ground rejection is listed as following:
Allowable Subject Matter
Claims 9, 13 and 15 include allowable subject matter.  
Claims 9, 13 and 15 are still objected to as depending from rejected independent claim(s), but would be allowed if rewritten in independent form including all of the limitations of the base claim and any intervening claims since it is noted that the recorded prior art(s) does not specify the claimed amount of 2.1-5.0wt% C in the first magnetic powder (cl.9); 30-35wt% S (cl.13); and /or 3-5wt% B(cl.15) (Support can be found in table I and par.[0056]-[0057] of the instant specification).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (US 2012/0286920 A1, updated as US 9,117,565 B2, listed in IDS filed on 11/09/2019, thereafter US’565).

Regarding claim 8, US’565 specify that the binder component of the press-able powder can be burned off via heating (step 434), for example while exposed to air or another suitable oxidizing environment (Par.[0041] and claim 18 of US’565).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-4 and 10-12, 14, and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over US’565.
Regarding claims 2-3, 12, and 14, US’565 provides examples having MnZn ferrite powder having average particle size about 0.5 to 50 micrometer and having NiZn ferrite nanoparticles (about 1-100nm particle size) as grain boundary component (Col.6, ln.52 to Col.7, ln.35 of US’565), which having a different compositions in these different powders with impurities (abstract and examples of US’565). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the C (cl.2) or O (cl.3), S (cl.12), and B (cl.14) as claimed in order to optimize the properties of the composite magnetic materials (Abstract and Examples of US’565) since US’565 teaches the same utility throughout whole disclosing range.
Regarding claim 4, US’565 specify nanostructure grain for the mixed powder (abstract and Col.3, lns.1-8 of US’565), which overlaps the claimed the average crystal size of the second magnetic powder range as recited in the instant claim. Overlapping in crystalline size creates a prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been 
Regarding claims 10 and 16, US’565 provides example with formula of Fe-deficient, non-stoichiometric Ni(1-x)ZnxFeyO4, 
(where x equals about 0.3-0.7 and y equals about 1.70-1.95) (Col.7, lns.25-35 of US’565), which including O and the amount of wt% O may change with the different x and y. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of O in the NiZn ferrite powder in order to obtain the improved magnetic properties (Col.7, lns.25-35 of US’565).
Regarding claim 11, US’565 provides examples having MnZn ferrite powder having average particle size about 0.5 to 50 micrometer and having NiZn ferrite nanoparticles (about 1-100nm particle size) as grain boundary component (Col.6, ln.52 to Col.7, ln.35 of US’565), which overlaps the claimed size ranges of the first powder and second powder. Overlapping in powder sizes creates a prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the powder sizes as claimed from the discourse of US’565 since .

Response to Arguments
Applicant’s arguments to the art rejection to claims 1-4, 8, 10-12, 14, and 16 have been considered but they are moot in view of the new ground rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734